Citation Nr: 0119073	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  96-02 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for a bilateral hand 
disorder to include arthritis of both hands.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to an evaluation in excess of 30 percent for 
malocclusion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which granted service connection for malocclusion assigning a 
10 percent evaluation and bilateral hearing loss assigning a 
noncompensable evaluation, and denied service connection for 
hypertension, anxiety disorder, arthritis of both hands, and 
a bilateral knee disorder.

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in September 1999.  In a May 
2000 decision, the hearing officer increased the evaluation 
for malocclusion from 10 to 30 percent effective the date of 
the claim and granted service connection for history of a 
right hand injury.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran reported that he was treated for stress by a 
psychiatrist as part of the Community Mental Health program 
at Lyster Army Hospital at Fort Rucker, Alabama, from April 
to June 1991.  His service medical records show a release 
from the mental health program back to flight status in June 
1991.  The Board is aware that the veteran's mental health 
records are often stored separately at the National Personnel 
Records Center (NPRC) or with the service hospital.  While 
the veteran has unsuccessfully attempted to obtain these 
records, it does not appear that the RO has attempted to 
obtain such records.  

Additionally, at VA examinations following service, the 
veteran was diagnosed with an anxiety disorder, arthralgias 
of the hands, and bilateral femoral patellofemoral syndrome.  
The veteran essentially contends that such disorders began 
during service.   However, the examiners did not provide 
opinions as to the date of onset or etiologies of these 
disorders.  In view of the complaints and findings, the Board 
is of the opinion that the veteran should be accorded VA 
examinations to determine the nature and etiology of his 
anxiety disorder, arthralgias of both hands, and bilateral 
femoral patellofemoral syndrome.

Furthermore, the veteran reported that he receives medical 
treatment at Fort Rucker; however, there are no military 
medical records after November 1995.  Moreover, at his 
September 1999 hearing, the veteran testified that his 
malocclusion had worsened.  The Board notes that the most 
recent dental examination was in March 1999, more than 2 
years ago.  VA's duty to assist a veteran includes obtaining 
a contemporaneous examination in order to determine the 
extent of the veteran's disabilities.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) .
 
Accordingly, this case is REMANDED for the following:

1.  The RO should make an attempt to 
secure the veteran's mental health 
records showing treatment in the 
Community Mental Health program at Lyster 
Army Hospital at Fort Rucker, Alabama, 
from April to June 1991.  As noted above, 
mental health records are often stored 
separately at the National Personnel 
Records Center (NPRC) or with the service 
hospital.  If this attempt is 
unsuccessful, the RO should provide 
documentation of such.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and non-VA who treated the 
veteran since November 1995.  After 
securing the necessary release, the RO 
should obtain these records.

3.  The veteran should be afforded a 
psychiatric examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should opine 
whether it is as likely as not that the 
veteran's anxiety disorder began during 
his military service or is related to 
such service.  The examiner should 
provide reasons and bases for this 
opinion.

4.  The veteran should be afforded an 
orthopedic examination to determine the 
nature, extent, and etiology of the 
veteran's bilateral knee disorder and 
arthralgias of both hands.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Additionally, the examiner 
should opine 1) whether it is as likely 
as not that the veteran's bilateral knee 
disorder is related to his service and 2) 
whether it is as likely as not that the 
veteran's arthralgia of both hands is 
related to service.  The examiner should 
provide a rationale for the opinions.

5.  The veteran should be afforded a 
dental examination to determine the 
nature and extent of the veteran's 
service-connected malocclusion.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should address 
the evidence of pain, weakened movement, 
excess fatigability, or incoordination.  
The examiner should also describe the 
nature and extent of any functional loss 
associated with the malocclusion.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is notified that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


